I am unable to agree with the majority in the disposition of this case.
We are called upon to construe a statute; a statute providing a new remedy for an uncertain claimant. On grounds of a sound public policy, such a statute should be liberally construed so that the legislative purpose would be carried into effect so far as reasonably possible. Not only this, but the express terms of the act itself admonish us to thus construe the act. Surely, the limitations and restrictions of the common law should not be allowed to stand in the way. So let us remember that we are considering a new remedy provided by the lawmaking power to simplify and expedite the determination of legal rights and relations.
I find much good sense in what Mr. Justice Stone says in 50 Harvard LawRev. 15, as follows: "A statute is not an alien intruder in the house of the common law, but a guest to be welcomed and made at home there as a new and powerful aid in the accomplishment of the appointed task of accommodating the law to social needs."
When the statute before us is considered in this friendly spirit, I feel sure it will be found available in a case like this.
I start my study of the statute with two unquestionable propositions before me: *Page 72 
First, there is no doubt that this plaintiff could, at the same time, have pending separate suits against these defendants;
Second, there can be no doubt that the Legislature has the power to pass a valid act, authorizing this plaintiff to bring these actions in one suit. That is to say it is within the range of legislative power to pass an act authorizing this very suit.
So the only question is, has the Legislature exercised this power in enacting the declaratory judgment statute, under which this suit is brought?
That it intended to change the law is not only presumed, but is perfectly apparent. Jurisdiction is granted in the broadest terms: "County courts, courts of chancery and probate courts within their respective jurisdictions shall have power to declare rights, status and other legalrelations * * *." P.L. 1589. The act requires that "all persons shall be made parties who have or claim any interest which would be affected by the declaration * * *." P.L. 1599.
And it is specifically declared that the purpose of the act "is to settle and to afford relief from uncertainty and insecurity with respect to rights, status and other legal relations * * *." P.L. 1600.
The case before us involves the status of a pauper; the legal relation of the defendants toward him; and the rights of the plaintiff against the town of his legal residence as a pauper.
It seems plain to me that the case fits into the statute. There is no room or occasion for talking about "misjoinder of defendants" in the common law sense of that term. The plaintiff is entitled to "relief from uncertainty and insecurity" with respect to his rights against one of the three defendants, the one in which the pauper last resided for three years maintaining himself and family.
The majority relies upon Price v. Virginia-Carolina Chemical Co.,136 Ga. 175, 71 S.E. 4, which it says is on all fours with this case. I find nothing in that case that supports the conclusion of the majority. It was not a declaratory judgment case at all. Georgia is a code state. All that the court decided was that the code, which is recited in the court's opinion, did not afford the relief asked for by the plaintiff. That was plain enough from the language of the code, and I cannot understand how anyone should have claimed the contrary. But there is not *Page 73 
a word in that case that indicates what would be held under a statute like ours.
The majority also relies upon Newsum v. Interstate Realty Co.,152 Tenn. 302, 278 S.W. 56, 57. This case is in point, and holds just what the majority says it does. I do not believe the court's law is sound. To declare that the act in question is governed by "established rules of pleading" or otherwise limited by the technicalities of the common law is to deny to it that liberal construction which the act itself provides for, and unreasonably to hamper its usefulness.
Town Board of Greece et al. v. Murray et al., 123 N.Y.S. 606,130 Misc. 55, is much more sensible. There, a number of plaintiffs, whose interests were not joint, but several, brought an action for a declaratory judgment against a number of defendants, whose interests were not joint but several, in which the plaintiffs sought not only to have their respective liabilities determined but also the liability of the defendants to the plaintiffs and to one another. A motion to dismiss raised the question of the plaintiffs' right to such a declaration. This motion was denied, and the right to the declaration was established.
Again I quote Mr. Justice Stone in the Harvard Law Review already referred to: "The success of a remedy must depend in a large measure upon the willingness of the judges to make use of it."